DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-2, 5-8, 11-12, 15-17, and 19-27 are allowed.
 The following is an examiner's statement of reasons for allowance: The claims are directed towards a method of encoding both a high dynamic range (HDR) picture and a first standard dynamic range (SDR) picture obtained from said HDR picture. The closest prior art is directed towards Mertens (U.S. Pub. No. 2015/0358646), Newton et al., (U.S. Pub. No. 2014/0037206) and Xu et al., (U.S. Pub. No. 2016/0253792 Al). Mertens is directed towards encoded signals, e.g. as stored in memories, for improved of at least one image or video with an increased dynamic luminance range compared to legacy images called low dynamic range (LDR) images. In addition to give the grader even more versatility in defining at least two gradings, LDR and HDR. Newton is directed towards generation of an image coding signal comprising a representation of both a Low Dynamic Range (LDR) image and a High Dynamic Range (HDR) image. Xu is directed towards guided color grading for extended dynamic range images. However, taking the teachings of Mertens, Newton, and Xu when considered in combination or singularly, fails to explicitly teach, disclose or suggest all of the recited limitations in independent claims 1, 7, 9, and 11 nor the corresponding dependent claims.
 Regarding Independent claim 6, and 8 which are directed towards a method of decoding a high dynamic range (HRD) picture from at least one bitstream, with the limitations ... "obtaining a decoded HDR picture by applying an inverse-tone-mapping to the decoded second SDR picture comprises: obtaining a decode backlight picture by decoding a bitstream; obtaining the decoded HDR picture by multiplying the second SDR picture Isdr2 by the decoded backlight picture Ba". The closet .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA M PRINCE whose telephone number is (571)270-1821.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSICA M PRINCE/Primary Examiner, Art Unit 2486